DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, the prior art fails to teach an x-ray window having a support structure including a support frame encircling an aperture and support ribs extending across the aperture with gaps between the support ribs; a thin film spanning the aperture of the support structure and facing a gas or a vacuum on each of two opposite sides, a maximum thickness across a width of the thin film is ≤ 250 nm, and the thin film includes a boron hydride layer; the boron hydride layer has ≥ 90 weight percent boron, ≥ 0.5 weight percent hydrogen, and a total weight percent of 100%; and the boron hydride layer has a thickness of .gtoreq.30 nm and ≤ 200 nm. 
Regarding claims 15-20, the prior art fails to teach an x-ray window having a support structure including a support frame encircling an aperture; a thin film spanning the aperture of the support structure and hermetically sealed to the support structure; the thin film faces a gas or a vacuum on each of two opposite sides; a maximum thickness across a width of the thin film is ≤ 250 nm; the thin film includes a boron layer with borophene embedded in amorphous boron; and the boron layer has a thickness of ≥ 30 nm and ≤ 200 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884